
	

113 HR 2255 IH: To amend the Chesapeake and Ohio Canal Development Act to extend to the Chesapeake and Ohio Canal National Historical Park Commission.
U.S. House of Representatives
2013-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2255
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2013
			Mr. Van Hollen (for
			 himself, Mr. Wolf, and
			 Mr. Delaney) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To amend the Chesapeake and Ohio Canal Development Act to
		  extend to the Chesapeake and Ohio Canal National Historical Park
		  Commission.
	
	
		1.Chesapeake and ohio canal
			 national historical park commissionThe Chesapeake and Ohio Canal National
			 Historical Park Commission (referred to in this Act as the
			 Commission) is authorized in accordance with the provisions of
			 section 6 of the Chesapeake and Ohio Canal Development Act (16 U.S.C. 410y–4),
			 except that the Commission shall terminate 10 years after the date of enactment
			 of this Act.
		
